Case 9:18-cv-81483-RLR Document 22 Entered on FLSD Docket 07/23/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

  LOUISE KNOX,

     Plaintif,                                     CASE NO.: 9:18-CV-81483-DMM

  -vs-

  OCWEN LOAN SERVICING, LLC,

     Defendant.
                                       /

                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


         COMES NOW the Plaintiff, LOUISE KNOX, and the Defendant, OCWEN LOAN

  SERVICING, LLC, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), and hereby stipulate to

  dismiss, with prejudice, each claim and count therein asserted by Plaintiff against the Defendant

  in the above styled action, with Plaintiff and Defendant to bear their own attorney’s fees, costs

  and expenses.

         Respectfully submitted this 23rd day of July, 2020.

  /s/ Frank H. Kerney, III                         /s/Aliza Malouf
  Frank H. Kerney, III, Esquire                    Aliza Malouf
  Florida Bar #: 0088672                           Florida Bar No. 1010546
  Morgan & Morgan Tampa, P.A.                      Hunton Andrews Kurth LLP
  One Tampa City Center                            1445 Ross Avenue, Suite 3700
  Tampa, FL 33602                                  Dallas, Texas 75202
  Telephone: (813) 223-5505                        Telephone: (214) 979-8229
  Fax: (813) 223-5402                              amalouf@huntonak.com
  fkerney@forthepeople.com                         Counsel for Defendant Ocwen Loan Servicing,
  Counsel for Plaintiff                            LLC
Case 9:18-cv-81483-RLR Document 22 Entered on FLSD Docket 07/23/2020 Page 2 of 2



                                  CERTIFICATE OF SERVICE

         I certify that on July 23, 2020, the foregoing document was electronically filed with the

  Clerk of Court using CM/ECF. I also certify that the foregoing is being served this day on all

  counsel of record via transmission of Notices of Electronic Filing generated by CM/ECF.


                                                      By: /s/ Frank H. Kerney, III
                                                           Frank H. Kerney, III
